*355The opinion of the Court was delivered by
Sergeant, J.
The court of common pleas, on certiorari, set aside the execution and levy and proceedings thereon, on the ground that the justice erred in issuing execution after satisfaction had been entered on the docket for debt and costs. After this judgment of reversal, no recovery could be had upon the forthcoming bond on which this suit was instituted. But it is contended that the plaintiff, the constable, was entitled to recover the costs. And if he had merely acted in bis ministerial capacity in the levy and taking of the bond, there might be some reason for it. But it would seem by the record that it was at his instance the execution was issued, and that he was previously cognizant of the fact that satisfaction had been entered. It was, therefore, his own act, and he is to be considered in the same light as if he were a party. The satisfaction, it is true, was qualified by the condition, “if the money accepted.” But no evidence appears to show that the money was not accepted. Nine or ten months elapsed without any steps taken to vary the entry of satisfaction on the justice’s docket; and the judgment of the court of common pleas in reversing the proceedings on the execution, is conclusive that satisfaction had been entered. If it be surmised that the constable was personally fixed by not returning a previous execution, and proceeded in order to indemnify himself; then the case of Arbingast v. Houk, 6 Waits 228, applies, in which it is decided, that a constable who, through neglect of duty, becomes liable for and pays the amount of an execution directed to him, cannot recover it from the original defendant. We are of opinion that the court below committed no error in entering judgment for the defendant on the case stated.
Judgment affirmed.